Citation Nr: 0423349	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  01-05 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for rheumatoid 
arthritis, currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel




INTRODUCTION

The veteran had active duty from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA), that denied the above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

In November 1973, the Board granted service connection for 
rheumatoid arthritis.  Since 1978, the claim has been rated 
as 40 percent disabling, and is therefore a protected rating.  
38 C.F.R. § 3.951 (2003).  In August 1999, the Board denied 
the veteran's request for an increased rating because, based 
upon evidence of record at that time, the veteran did not 
have the disability for which service connection had been 
established.  Medical opinions indicated that the veteran's 
current ailments were not residuals of rheumatoid arthritis.  
The Board found that "in effect, he has no chronic residuals 
of rheumatoid arthritis because he never had rheumatoid 
arthritis in the first place."  

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical  
examination, taking into account records of prior medical  
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the 
most recent comprehensive medical examination pertaining to 
the veteran's service-connected rheumatoid arthritis was 
conducted in October 2000.  The veteran later requested re-
examination.  However, he failed to report for his scheduled 
VA examination in October 2002.  The veteran's representative 
in June 2004 stated that the veteran was willing to report 
for examination.    

Where a veteran fails, without good cause, to report for VA 
examination, increased rating claims shall be denied.  See 38 
C.F.R. § 3.655.  However, since it appears that the veteran 
is willing to report for VA examination, on remand he will be 
afforded another chance to report.  Any recent VA treatment 
records should also be obtained.

Accordingly, the claim is REMANDED for the following.  

1.  Make arrangements to obtain the 
veteran's treatment records for 
rheumatoid arthritis from the Phoenix VA 
Medical Center (VAMC), dated since 
January 2004.

2.  After the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims folder, 
schedule the veteran for a VA examination 
by a rheumatologist, if available.  All 
tests and studies deemed necessary by the 
examiner are to be performed.  The claims 
folder must be made available to the 
examiner for review, and the examiner 
must state that the claims folder was 
reviewed in the examination report.  

The examiner is requested to identify all 
joints, if any, affected by rheumatoid 
arthritis, and to indicate whether the 
veteran's rheumatoid arthritis is active 
or inactive.  All disabling 
manifestations of any joints affected by 
rheumatoid arthritis should be provided, 
to include the range of motion in 
degrees.  In this regard, the examiner 
should indicate what is considered normal 
range of motion for each affected joint.

With respect to any joint affected, the 
examiner should determine whether the 
joint exhibits weakened movement, excess 
fatigability, or incoordination that is 
attributable to rheumatoid arthritis.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.   

3.  Ensure that the examination report 
complies with this remand.  If the 
examination report is insufficient, it should 
be returned to the examiner for necessary 
corrective  action, as appropriate.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  The veteran is hereby advised that he 
should assist the RO in the development of 
his claim, and that failure to cooperate or 
to report for any requested examination 
without good cause may result in an adverse 
decision.  See 38 C.F.R. §§ 3.158, 3.655 
(2003); Wood v. Derwinski, 1 Vet. App. 191, 
193 (1991).

5.  Finally, readjudicate the claim on 
appeal, with application of all appropriate 
laws and regulations and consideration of any 
additional information obtained as a result 
of this remand.  If the decision remains 
adverse to the veteran, furnish him and his 
representative a supplemental statement of 
the case and afford a reasonable period of 
time within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 



